Citation Nr: 1423073	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney  


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1967. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

In August 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO declined reopening service connection claims for bilateral hearing loss and tinnitus.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.  

2.  Evidence received since the July 2008 rating decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for bilateral hearing loss and tinnitus. 

3.  The Veteran's bilateral hearing loss is related to service.

4.  The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In a July 2008 rating decision, the RO denied reopening the Veteran's service connection claims for hearing loss and tinnitus; finding that there was no new or material evidence that the Veteran's hearing loss or tinnitus began in military service or was caused by some event or experience in service.  Evidence considered at the time of the rating decision consisted of service treatment and VA treatment records. 

Evidence submitted since the July 2008 rating decision, includes a December 2011 private medical opinion from audiologist Dr. M.W., who opines that the Veteran's bilateral hearing loss and tinnitus is at least as likely as not related to service.  The audiologist's reasoned that exposure to excessive noise from heavy trucks, heavy equipment, helicopters, guns, and incoming rocket and mortar explosions results in "acoustic trauma and tinnitus."  The claims file also includes the Veteran's August 2012 testimony before the undersigned.  The Veteran testified that he was exposed to loud noises from trucks, helicopters, and forklifts during service.  The Veteran also testified that he has experienced problems with hearing and ringing in his ears since service. 

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claims.  The July 2008 denial was based on the finding that there was no new or material evidence that the Veteran's hearing loss or tinnitus began in military service or was caused by some event or experience in service of a knee disability in service.  The Veteran's August 2012 testimony establishes that he was exposed to loud noises during service.  Furthermore, the December 2011 medical opinion suggests that the Veteran's conditions are related to his in-service exposure to loud noises.  Therefore, the Veteran's service connection claims for hearing loss and tinnitus will be reopened.

III. Service Connection 

Having reopened the Veteran's claims, the Board must now determine whether the reopened claims of entitlement to service connection may be granted on the merits, de novo.  Given the favorable disposition on both claims, the Veteran will not be prejudiced by the Board action in considering the matter.  Hickson v. Shinseki, 23 Vet. App. 394(2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he contends was caused by acoustic trauma during service. 

The Veteran's service medical records do not show any treatment or diagnosis of hearing loss.  Furthermore, the Veteran did not complain of hearing problems throughout service or during his December 1967 separation examination.  The separation examination report does not include an audiogram; however, a clinical evaluation of the Veteran's ears was normal. 

Post-service treatment records show a diagnosis of bilateral hearing loss.  The Veteran was seen by a VA audiologist in February 2008, which revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
70
75
LEFT
60
70
80
80
85

The Veteran's speech discrimination score was 76 percent for the right ear, and 84 percent for the left ear.  The VA physician diagnosed severe bilateral hearing loss.

The Veteran was seen again in October 2011 by a VA audiologist, which revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
80
80
LEFT
60
70
80
85
85

The Veteran's speech discrimination score was 84 percent for the right ear, and 84 percent for the left ear.  The VA physician diagnosed moderately severe bilateral hearing loss.

The Veteran submitted a December 2011 letter from his private audiologist, Dr. M.W.  Dr. M.W. stated that the Veteran experiences difficulty hearing and understanding in most listening situations.  On examination, Dr. M.W. observed speech discrimination scores of 72 percent in the right ear and 76 percent in the left ear.  The audiologist noted that the Veteran had excessive noise exposure in service from heavy trucks, heavy equipment, helicopters, guns, and incoming rocket and mortar explosions.  It was also noted that the Veteran worked as an oil field worker, mine worker, truck driver, and diesel mechanic for many years after service.  The Veteran claimed that he used ear protection during his post-service employment.  Dr. M.W. diagnosed bilateral hearing loss and concluded that the Veteran's hearing loss is at least as likely as not related to his military experiences.  The audiologist reasoned that exposure to excessive noise from heavy trucks, heavy equipment, helicopters, guns, and incoming rocket and mortar explosions results in "acoustic trauma and tinnitus." 

After reviewing the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  The record establishes a current disability.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  VA and private treatment records show bilateral hearing loss in accordance with 38 C.F.R. §3.385. 

Furthermore, the record establishes an in-service injury.  The Veteran contends that his bilateral hearing loss was caused by exposure to acoustic trauma during service.  Specifically, the Veteran claims that he was exposed to loud noises from trucks, helicopters, and forklifts as a supplyman in a combat engineer unit.  The Veteran's DD 214 indicates his military occupational specialty was a supplyman.  The Board finds no reason to doubt the Veteran's credibility regarding exposure to loud noises; therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

The Board also finds that competent evidence of the record provides a link between the Veteran's bilateral hearing loss and service.  The Veteran's private audiologist, concluded that his hearing loss is at least as likely as not related to the Veteran's military service.  The audiologist reasoned that the Veteran's exposure to excessive noise during service results in "acoustic trauma and tinnitus."  The audiologist's opinion was based on the Veteran's reports of in-service exposure.  The Board finds that these reports are credible.  Therefore, the private medical opinion is considered probative evidence of a link between service and the Veteran's bilateral hearing loss.  

Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of the Veteran's claim.  Accordingly, service connection for bilateral hearing loss is granted.  

Tinnitus

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to acoustic trauma experienced during active service.  Specifically, the Veteran contends that he was exposed to loud noises through trucks, helicopters, and forklifts as a supplyman in a combat engineer unit.  The Veteran's DD 214 indicates his military occupational specialty was a supplyman.  The Board finds no reason to doubt the Veteran's credibility regarding exposure to loud noises; therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  Post-service treatment records show a diagnosis of tinnitus.  At the February 2008 VA audiology consultation, the Veteran complained of constant tinnitus.  The Veteran submitted a December 2011 letter from a private audiologist, Dr. M.W.  Dr. M.W. stated that the Veteran experiences tinnitus in both ears.  The audiologist noted that the Veteran had excessive noise exposure in service from heavy trucks, heavy equipment, helicopters, guns, and incoming rocket and mortar explosions.  Dr. M.W. diagnosed constant tinnitus and concluded that his tinnitus is at least as likely as not related to the Veteran's military experiences.  The audiologist reasoned that exposure to excessive noise from heavy trucks, heavy equipment, helicopters, guns, and incoming rocket and mortar explosions results in "acoustic trauma and tinnitus." 

The Board finds that service connection is warranted for tinnitus.  A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

The Veteran has asserted that he has suffered from ringing in his ears since service.  At the Board hearing, he offered sworn testimony that he first noted "ringing or buzzing" in his ears during service.  The Board finds no reason to question the Veteran's credibility.  As such, there is a preponderance of evidence in favor of the Veteran's claim.  Accordingly, service connection for tinnitus is warranted.


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened, and service connection is granted

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and service connection is granted.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


